894 F.2d 463
282 U.S.App.D.C. 304
U.S.v.Osborne (Michael C.)
NOS. 88-3110, 88-3120
United States Court of Appeals,District of Columbia Circuit.
JAN 30, 1990

1
D.C.D.C.


2
AFFIRMED IN PART AND VACATED IN PART*.


3
(The decision of the Court is referenced in a 'Table of Decisions Without Reported Opinions' appearing in the Federal Reporter. The District of Columbia Circuit provides by rule that unpublished orders, judgements, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.  District of Columbia Circuit Rules, Rule 11(c).  28 U.S.C.A.)